DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on January 26, 2022, the objections to the claims, drawings, specifications and the 112(b) rejections in the previous office action (dated 07/26/2021), are hereby withdrawn.  Claims 1, 3-6, 8, 14, 16-19, 22, 25, 28 and 29 have been amended, claims 2, 7, 9-13, 15, 20-21, 23-24, 26-27 and 30-34 have been cancelled, and lastly claims 35-38 were previously and still withdrawn from further consideration (due to the lack of unity requirement dated 01/01/2021).
	Therefore, claims 1, 3-6, 8, 14, 16-19, 22, 25, 28 and 29 are currently pending.

Drawings
The drawings were received on January 26, 2022.  These drawings are acceptable.

Claim Objections
Claim 6 is/are objected to because of the following informalities:  
In claim 6, Ln. 1-2, the phrase, “…the at least one thin wall portion wall comprises…” should be change to “…the at least one thing wall portion [[wall]] comprises…” to correct the typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 18, 22, 28 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 18, Ln. 1-2, the phrase, “...a second sidewall portion…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least a second side wall portion…” (claim 17, Ln. 2; which claim 18 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. In other words, is the applicant encompassing “at least a second side wall portion” when referring to “a second sidewall portion” OR a different second sidewall portion? Further clarification is required.
	In claim 22, Ln. 4, the phrase, “…the second condition…” lacks antecedent basis; therefore, it should be change to “…the second in-use condition…” to establish the proper antecedent basis and for consistency purposes.
	In claim 28, Ln. 1-2, the phrase, “…the two or more sidewall portions…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has establish “two or more wall portions” (claim 1, Ln. 3; which claim 28 depends from) NOT “two or more sidewall portions…” emphasis added. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claim 29, due to its dependency from claim 28, it too has these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, 14, 16-19, 22, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowbrands Inc. (WO 95/24347A1 – art of record; hereinafter Dowbrands).
Regarding claim 1, Dowbrands teaches a container (10; for food or beverage items) comprising: polypropylene (Dowbrands pg. 4 Ln. 28 – pg. 6 Ln. 38); 
two or more wall portions (22, 24 and 26) that include a first wall sidewall portion (22 or 26) and at least one thin wall portion (24); 
a base portion (16); and
a lid (14),
wherein the container is convertible between a first flattened storage or transport condition (see Dowbrands Fig. 4) and a second in-use or expanded condition by manipulation of the two or more wall portions or said base portion (see Dowbrands Fig. 1), 

wherein the at least one thin wall portion is between 0.25 mm and 0.5 mm thick (Dowbrands specifically teaches 3-12 mils thick – i.e. 0.08 – 0.30mm; Dowbrands pg. 3 Ln. 19 – pg. 10 Ln. 5 and Figs. 1-6).
Examiner’s note: Dowbrands disclosed thickness range of the intermediate portion (i.e. the claimed thin wall portion) overlaps with the claimed range of 0.25 - 0.5 mm thick; specifically, from 0.25 - 0.3 mm; emphasis added. Thus, Dowbrands teaches the claimed thickness range of 0.25 – 0.5 mm; emphasis added. See MPEP §2131.03(II)
	Thus, Dowbrands fails to teach at least 25% greater or longer than the linear distance between the first sidewall portion and the base portion when viewed in plan is said second or in-use or expanded condition.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one thin wall portion is at least 25% greater or longer than the linear distance between the first sidewall portion and the base portion when viewed in plan in said second or in-use or expanded condition to adjust the overall size of the container (i.e. this increases the overall interior volume of the overall container due to the at least one thin wall portion being longer), and since it has been held that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A or B)
Regarding claim 3, modified Dowbrands as above further teaches wherein the at least one thin wall portion of polypropylene material is 3-12 mils thick or in cross sectional width (i.e. 0.08-0.30 mm; Dowbrands pg. 4 Ln. 7-11 and pg. 4 Ln. 28 – pg. 6 Ln. 38).
Examiner’s note: Dowbrands disclosed thickness range of the intermediate portion (i.e. the claimed thin wall portion) overlaps with the claimed range of 0.25-0.45 mm thick; specifically, from 0.25-0.3 mm; emphasis added. Thus, Dowbrands teaches the claimed thickness range of 0.25-0.45 mm; emphasis added.  See MPEP §2131.03(II)
Regarding claim 4, modified Dowbrands as above further teaches all the structural limitations as set forth in claims 1 and 3 (respectively), except for wherein the at least one thin wall portion thickness is 0.31 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one thin wall (portion) thickness to be 0.31 mm because the resultant structure will work equally well and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP§2144.05(II)(A)
Regarding claim 5, modified Dowbrands as above further teaches wherein the at least one thin wall portion is 3-12 mils (i.e. 0.08 – 0.30 mm) thick or in cross sectional width (Dowbrands pg. 4 Ln. 7-11). 
Examiner’s note: Dowbrands disclosed thickness range of the intermediate portion (i.e. the claimed thin wall portion) overlaps with the claimed range of 0.25-0.5 mm thick; specifically, from 0.25-0.3 mm; emphasis added. Thus, Dowbrands teaches the claimed thickness range of 0.25-0.5 mm; emphasis added. See MPEP §2131.03(II)
	Thus, Dowbrands fails to teach the at least one thin wall portion of polyethylene material.  
However, Dowbrands further teaches that the overall container is made from a multi-layered construction in which both an outer layer (28) and an inner layer (28) are made from polypropylene and an intermediate layer (32; see Dowbrands Fig. 3) is made from polyethylene (Dowbrands pg. 2 Ln. 14-20 and pg. 4 Ln. 30 – pg. 6 Ln. 20). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the overall container which includes the at least one thin wall portion out of polyethylene to make it [the overall container] more elastic and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07
Regarding claim 6, modified Dowbrands as above further teaches all the structural limitations as set forth in claim 1 and 5 (respectively), except for wherein the at least one thin wall portion thickness is 0.35 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one thin wall (portion) thickness to be 0.35 mm because the resultant structure will work equally well and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP§2144.05(II)(A)
Regarding claim 8, modified Dowbrands as above further teaches wherein the container is manufactured from polypropylene base material plus plasticiser additives for hot fill, microwave and other food applications (Dowbrands pg. 2 Ln. 9-29).
Examiner’s note: regarding the following limitation, “…is manufactured from…” which is a product-by-process limitation, to which not patentable weight has been given by the examiner. Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See MPEP §2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Regarding claim 14, modified Dowbrands as above further teaches wherein the at least one thin wall portion is curved or non-linear when in at least the second in-use or expanded condition.
Regarding claim 16, modified Dowbrands as above further teaches wherein the at least one thin wall portion is or forms a region of flexion which bends, flexes, or folds at one or more points on the area of the same when moving the container between the first and second conditions.
Regarding claim 17, modified Dowbrands as above further teaches wherein the container includes first and at least a second side wall portion wherein said at least one thin wall portion is disposed or located between the first and at least one second side wall portions (see Dowbrands Figs. 1-6).
Regarding claim 18, modified Dowbrands as above further teaches wherein a second sidewall portion is attached to or depends from the base portion (see Dowbrands Figs. 1-6).
Regarding claim 19, modified Dowbrands as above further teaches wherein the at least one thin wall portion forms a band around the container (see Dowbrands Figs. 1-6).
Regarding claim 22, modified Dowbrands as above further teaches wherein as force is applied, the at least one thin wall portion extends into the first sidewall portion and at least partially collapses or bends, thereby reducing the internal dimension and the force required to form the container to the second (in-use) condition (see Dowbrands Figs. 1-6).
Regarding claim 25, modified Dowbrands as above further teaches wherein said lid is removable to access the items contained therein in use (see Dowbrands Figs. 1-6).
Regarding claim 28, modified Dowbrands as above further teaches wherein the two or more sidewall portions are linear, straight or non-curved when viewed in vertical cross-section (see Dowbrands Figs. 1-6).
Regarding claim 29, modified Dowbrands as above further teaches said at least one thin wall portion is more flexible or less rigid that the first sidewall portion and roll when moving the container between the first and second conditions (see Dowbrands Figs. 1-6).

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive for the following reason(s):
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “constructed from a single polymer” and “thickness of the single polymer”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §2145 (VI)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736